Opinion by
Cline, J.
The witness, department head in charge of making entries, testified for ttye petitioners that she submitted all the invoices to the customs examiner before making entry; that she understood that there was an investigation which started in September, 1936, and was not concluded before April, 1937; that the question involved was whether or not the shipper was a manufacturer, as the merchandise was to be appraised on the cost of production; that a great many appeals to reappraisement had been filed before the matter was finally settled by the court; and that in these particular cases there was an advance of 5 percent. Following Mrs. G. P. Snow, Hearst Magazines, Inc. v. United States (1 Cust. Ct. 46, C. D. 13) and on the record presented the court was of the opinion that the petitioners acted without intention to misrepresent the facts or to defraud the revenues of the United States. The petitions were therefore granted.